UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund ANNUAL REPORT March 31, 2013 www.plumbfunds.com PLUMB FUNDS March 31, 2013 Dear Fellow Shareholders: We are pleased to present you the sixth Annual Report of the Plumb Funds. The Funds commenced operations May 24, 2007, in a very challenging investment environment. The fiscal year ended March 31, 2013, continued the third year of recovery for US stock markets, and both the Plumb Balanced Fund and the Plumb Equity Fund provided shareholders positive returns, with the Funds up 2.22% and 0.42%, respectively, for the past 12 months. For the last three years, the average annual return has been 5.89% for the Plumb Balanced Fund and 5.08% for the Plumb Equity Fund. For the last five years, the average annual return has been 3.20% for the Plumb Balanced Fund and 2.46% for the Plumb Equity Fund. Since inception (5/24/2007), the Plumb Balanced Fund and Plumb Equity Fund have averaged annual returns of 0.61% and -1.13%, respectively. The Balanced Fund’s Gross Expense Ratio as noted in the prospectus dated August 1, 2012 was 1.49%. The Equity Fund’s Gross Expense Ratio as noted in the prospectus dated August 1, 2012 was 1.56%. Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance data current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-987-7888. The Funds’ performance should be reviewed in the light of the markets that they operate in. For the last one year, three years, five years, and since the Funds’ inception, as of 3/31/2013, the Plumb Balanced Fund’s blended benchmark (55% S&P 500 Index, 35% Barclays Capital Intermediate Government/Credit Bond Index and 10% MSCI EAFE Index) had average annual returns of 7.83%, 8.43%, 4.50%, and 3.12%. The Plumb Equity Fund’s blended benchmark (90% S&P 500 Index and 10% MSCI EAFE Index) has averaged 13.37%, 11.59%, 4.85%, and 2.15% during those periods. Our investment approach is to seek out good quality, growing companies trading at what we believe are reasonable prices. In the Balanced Fund, we generally use fixed income investments in an attempt to moderate the volatility of the stock market and to provide an income component to our total return objective. With the low interest rate environment present since the financial crisis, it has been difficult to find attractive fixed income instruments to meet that objective. In fact, at times, the dividend yield on high quality blue-chip stocks exceeded the yield of ten-year U.S. Treasury Bonds. In this environment, we have added income-generating securities that may have an equity component to the Balanced Fund’s overall asset mix. Convertible bonds, REITs, and publicly traded partnerships are examples of generally higher yielding securities that combine capital appreciation potential with the potential for high current income yields. Absolute and relative investment returns typically are influenced by the markets we operate in, our allocation to the sectors within the market, and our individual security selection. With the S&P 500 up almost 14% but the bond market down close to 2% over the last year, as represented by the Barclays Capital 3 PLUMB FUNDS Intermediate Government/Credit Bond Index, our fixed income exposure substantially dampened our absolute returns. In addition, our relative overweight in the energy sector and relative underweight in consumer discretionary provided a headwind to our relative returns over the last year, while our stock selection in industrials improved our relative performance. The largest positive individual contributors to our investment return over the last year were Constellation Brands, Phillips 66, Qualcomm and Visa. In the Balanced Fund, our fixed income performance was weighed down by our selection of ATP Oil and Gas preferred stock. During the year, ATP Oil and Gas declared bankruptcy, wiping out the position. The largest positive contributors were fixed income securities of Barclays, Goldman Sachs and Morgan Stanley, but their performance was not enough to offset the loss in ATP Oil and Gas. We believe that the Funds’ investments are positioned to potentially benefit from an improving worldwide economic environment while seeking to protect us from a rising interest rate scenario. Best wishes in the coming year from all of us at the Plumb Funds. Thomas G. Plumb Opinions expressed are those of Wisconsin Capital Management, LLC and are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security. Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Funds’ ability to sell its shares. 4 PLUMB FUNDS The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held U.S. common stocks. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. The MSCI EAFE Index is an index intended to reflect the performance of major developed countries’ international equity markets, besides the United States and Canada. The Plumb Balanced Fund’s benchmark is made up of 55% S&P 500 Index, 35% Barclays Capital Intermediate Government/Credit Bond Index and 10% MSCI EAFE Index. The Plumb Equity Fund’s blended benchmark is made up of 90% S&P 500 Index and 10% MSCI EAFE Index. You cannot invest directly in an index. The Plumb Funds are distributed by Quasar Distributors, LLC. 5 PLUMB FUNDS Expense Example March 31, 2013 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2012 – March 31, 2013). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example March 31, 2013 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2012 to October 1, 2012 March 31, 2013 March 31, 2013 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2012 to October 1, 2012 March 31, 2013 March 31, 2013 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.42%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). 7 PLUMB FUNDS Plumb Balanced Fund (Unaudited) Comparison of Change in Value of a Hypothetical $10,000 Investment from Inception of May 24, 2007 to March 31, 2013 Average Annual Rate of Return Periods ended March 31, 2013 Since Inception 1 Year 3 Year 5 Year of May 24, 2007 Plumb Balanced Fund % Barclays Capital Intermediate Government/Credit Bond Index -1.83 % MSCI EAFE Index % % -3.86
